Matter of Gardine v Martuscello (2018 NY Slip Op 01688)





Matter of Gardine v Martuscello


2018 NY Slip Op 01688


Decided on March 15, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 15, 2018

525044

[*1]In the Matter of WAYNE GARDINE, Petitioner,
vDANIEL MARTUSCELLO, as Superintendent of Coxsackie Correctional Facility, et al., Respondents.

Calendar Date: January 23, 2018

Before: Garry, P.J., McCarthy, Devine, Rumsey and Pritzker, JJ.


Wayne Gardine, Napanoch, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondents.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Superintendent of Coxsackie Correctional Facility finding petitioner guilty of violating a prison disciplinary rule.
Determination confirmed. No opinion.
Garry, P.J., McCarthy, Devine, Rumsey and Pritzker, JJ., concur.
ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.